 

Case 1:19-cr-00307-NRB Document 51-1 Filed 02/21/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee xX
UNITED STATES OF AMERICA
PROTECTIVE ORDER
—~v.-
S2 19 Cr. 307 (NRB)
JESUS MANUEL RIOS QUINTERO,
and
ALBERTO MORETA,
Defendants.
es ne ee en X

Upon the application of the United States of America,
Geoffrey S. Berman, United States Attorney for the Southern
District of New York, by and through Ryan Finkel, Sarah Mortazavi,
and Joshua A. Naftalis, Assistant United States Attorneys, of
counsel, for an order precluding the dissemination of material
produced pursuant to 18 U.S.C. § 3500 and/or Giglio v. United
States, 405 U.S. 150 (1972) (“3500 Material”) or otherwise
confidential material (“Confidential Material,” and with 3500
Material “Protected Material”) 1, and based on the Court’s

independent review,

 

1 3500 Material shall be marked with a Bates stamp designation of
“3500” or otherwise identified as such by the Government.
Confidential Material shall be marked with a Bates stamp
designation of “Confidential” or otherwise identified as such by
the Government.

 
 

Case 1:19-cr-00307-NRB Document 51-1 Filed 02/21/20 Page 2 of 3

IT IS HEREBY ORDERED that (1) defense counsel must
destroy or return to the Government all Protected Material (and
any copies thereof) at the conclusion of the trial of this matter
or when any appeal has become final; (2) the defense and the
defendants are precluded from disseminating any of the Protected
Material to anyone beyond the defendants, defense counsel, and any
paralegal or staff employed by the defense; and (3) the defendants
are precluded from taking or keeping any copies of the Protected
Material (except for 3500 Material produced for law enforcement
agents) whether before, during, or after trial; except that the
defendants may review copies of the Protected Material in the
possession of defense counsel or any paralegal or staff employed
by the defense, when in the presence of defense counsel or any
paralegal or staff employed by the defense.

IT IS FURTHER ORDERED that the defendants, defense
counsel, and any paralegal or staff employed by the defense are

precluded from publicly disclosing or disseminating the identity

 

 
 

Case 1:19-cr-00307-NRB Document 51-1 Filed 02/21/20 Page 3 of 3

of any non-law enforcement witnesses until March 16, 2020.

Dated:

New York, New York
February 2&4, 2020

 

 

THE HONORABLE NAOMI EICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 
